Citation Nr: 1640571	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for neuropathy of the right lower extremity (RLE) due to the December 1990 left lumbar laminectomy with foraminotomies and a partial discectomy at L5-S1 (low back surgery).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for neuropathy of the RLE due to the December 1990 low back surgery.

3.  Entitlement to service connection for neuropathy of the RLE secondary to service-connected left lower extremity (LLE) neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a decision dated in February 2016, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In August 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR) that requested a partial vacation of the February 2016 Board decision and remand.  In an Order also dated in August 2016, the Court granted the JMR, vacated the February 2016 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.


FINDINGS OF FACT

1.  A November 1998 Board decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to a December 1990 low back surgery.

2.  Evidence received since the time of the final November 1998 Board decision triggered additional assistance to the Veteran and raised a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that RLE neuropathy was not and is not proximately due to the low back surgery performed by VA physicians, nor is due to or aggravated by the service-connected LLE.

CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to a December 1990 low back surgery is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence sufficient to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to a December 1990 low back surgery has been received.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107, 5108; 38 C.F.R. §§ 3.156, 3.159, 3.361 (2015).

3.  The requirements for entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to a December 1990 low back surgery are not met.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103; 38 C.F.R. § 3.159, 3.361.

4.  The requirements for entitlement to service connection for neuropathy of the RLE secondary to a service-connected disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the February 2011 rating decision, via a September 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 6-2014 (Nov. 2014).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, to include all pertinent records from the Muskogee VA Medical Center, and non-VA records are in the claims file.  Although the claim was partially developed as a claim to reopen, the RO still afforded the Veteran VA examinations in January 2011 and November 2012.  See 38 C.F.R. § 3.159(c)(4)(iii).  The examination reports are of record.

In a December 2015 Brief, the Veteran's representative asserts that the November 2012 rating examination and etiology opinions are inadequate because the examiner did not indicate whether he conducted an electromyography (EMG) study; it cites to an older EMG without associating with the examination a copy of that EMG study; it failed to address the question of aggravation; and is "plagued by ambiguity."  The Board disagrees with and rejects this assertion. 

As to the EMG study, the Board notes that nothing in VA's regulations entitles a Veteran to an EMG study, and from a reading the examination report it is clear that the November 2012 examiner did not conduct such a study.  As to the missing older EMG study, the Board finds that the Veteran is not prejudiced by the fact that the November 2012 examiner did not attach to the examination report a copy of this study because the examination report included the results from that EMG study. 

As to the contention that the November 2012 VA examination report is "plagued by ambiguity," a careful reading of it, as described below, shows otherwise.  Further, the law imposes no reasons-or-bases requirement on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  As discussed later in this decision, the Board finds that the examinations and reports sufficiently inform the Board of the medical examiners' judgment on the medical question in issue and their essential rationales for the opinions rendered.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Application to Reopen

VA received the Veteran's initial claim for 1151 benefits in October 1995, and an October 1995 rating decision denied it.  (10/30/1995 VBMS-Rating Decision-Narrative).  Pursuant to the Veteran's perfected appeal of the decision, a November 1998 Board decision denied the appeal, as the record did not show that the Veteran had additional disability as a result of the December 1990 low back surgery.  Indeed, a 1998 finding of fact by the Board stated:  "There is no competent medical evidence of record demonstrating additional neuropathy (i.e., additional disability) in any anatomical region other than the left lower extremity, when the conditions of those extremities before and after the December 1990 hospitalization are compared."  Specifically, the Board noted that the Veteran, both before and after the December 1990 low back surgery, had neuropathy of the RLE, and the most probative evidence of record showed that the pre-existing neuropathy was not made worse by the low back surgery.  A check of the Court's website does not reflect that the 1998 Board decision was appeal.  The November 1998 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board considered the VA records related to the Veteran's low back for the period prior to and after the December 1990 low back surgery as well as the non-VA post-surgical record.  VA received the Veteran's current application to reopen the claim in July 2010.

Legal Standard for 38 U.S.C.A. § 1151Claims

In order to warrant compensation under 38 U.S.C.A. § 1151, it must be demonstrated that the VA treatment in question resulted in additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31, 263 (1998).

To determine whether the veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to his condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

During the period of the Veteran's initial claim and appeal, a claimant was not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (stating that the language of statute was plain and did not require showing of fault).  The only requirement was a showing of additional disability as a result of the medical or surgical treatment.  This legal standard, however, was changed for claims filed after October 1, 1997.  As noted earlier, VA received the Veteran's application to reopen in July 2010.  Hence, he must now show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d).  Regarding the latter, the Court has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  Schertz v. Shinseki, 26 Vet. App. 362, 368 (2013).

Informed consent is the freely-given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Legal Requirements for Secondary Service Connection

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Background of Claim

A November 1998 Board decision allowed §1151 compensation for left-sided neuropathy due to the December 1990 surgery but denied the Veteran's claim as it pertained to the right side.  The Board decision noted that, notwithstanding two motor vehicle accidents during active service, the Veteran's spine and other musculoskeletal systems were assessed as normal at the physical examination for separation, and there is no indication of any back complaint.  (11/02/1998 VBMS-BVA Decision, p. 4).  In March 1986, the Veteran was involved in an industrial accident (a fall down a 90-foot induction hole on an offshore drilling rig), which he reports "render[ed] me unable to perform work of just about any sort or kind."  His symptoms from this accident included constant pain in his back which "most days of the week travels down into my legs causing very severe pain" requiring crutches or a walker for ambulation.  Dr. L's, the private physician who treated the Veteran, diagnoses included "traumatically aggravated degenerative disc disease of the lumbosacral spine, [and] musculoligamentous sprain of the lumbosacral spine and sprain of the right knee."  As of June 1987, subjective symptomatology related to the back injury was reported as "constant moderate pain in the lower back which becomes occasionally severe with activities involving bending, lifting, stooping, pushing and pulling."  "Objective factors of disability" included: traumatically aggravated degenerated L5-SI intervertebral disc; chronic, recurrent musculoligamentous sprain of the lumbosacral spine; tight and tender paralumbar musculature bilaterally, bilateral sacroiliac joint pain; decreased range of motion of the lower back, limited to 3/4 normal, with pain being the limiting factor; and pain with lower back motion, especially with extremes of motion. X-rays of the lower back showed marked narrowing of the L5-S1 intervertebral disc space, consistent with degenerative disc disease (vice trauma) at that level.  Dr. L indicated that the Veteran's lower back was "very vulnerable" to further injury as a result of the "degenerative L5-Sl intervertebral discs."

In August 1990, the Veteran was seen at the VAMC in Oklahoma City, Oklahoma. A medical certificate indicates that the Veteran had sought treatment from the Muskogee VAMC earlier that month, complaining of severe back pain which arose after he had bent over approximately 6 weeks earlier.  The veteran also reported that the back pain radiated down both legs.  X-rays revealed narrowing of the disc space at L5-S1 with a vacuum disc, retrolisthesis of L5 on S1 and compression of the L2 vertebra.  The Veteran was referred to the VAMC's neurology department, which did additional testing in October 1990, including a myelogram.  This revealed normal motor strength, normal cerebellar function, sensation intact to pinprick testing, decreased range of motion of the back without spasm and mild decreased muscle tone of the left peroneus brevis.  The examiner's impression was of minimal evidence of L4-5 disc problems.  The Veteran was admitted to the Oklahoma City VAMC for lumbar spine surgery in December 1990, based on the myelogram results.

Prior to surgery, a physical examination was conducted. This showed 2/2 pulses in all four extremities and full range of motion, except for decreased mobility of the left lower extremities secondary to pain.  Neurologically, the Veteran's motor function was 5/5 in the RLE and 4/5 in the left lower extremity (LLE).  Sensory function was intact, with some paresthesias along the posterior calf.  Cerebellar function was normal.  The Veteran walked with a limp favoring his left leg. His left patellar deep tendon reflex (DTR was 1/4, right patellar was 2/4, and straight leg raising (SLR) was positive at 60 degrees on the left.  On December 7, 1990, a left lumbar laminectomy with foraminotomies and a partial discectomy at L5-S1 was performed.  The postoperative course was described as "essentially unremarkable," except for the Veteran's complaints of left leg numbness for the first two postoperative days.  As set forth above, there was no medical evidence of right-sided pathology either before or after the November 1990 surgery.

A subsequent L4 left-sided hemilaminectomy, with removal of the L4-5 disc, was performed in May 1991 to remedy a defect which was not implicated in the Veteran's initial claim.  The Veteran continued to complain of left-sided pathology.  After an extensive review of the medical evidence of record as of November 1998, the Board determined that there was no evidence which demonstrated any additional right leg disability post-surgery.  Nor was any additional disability incurred after the December 1990 surgery in any anatomical region other than the left lower extremity.  Hence, the 1998 Board denied the claim as it pertained to right-sided neuropathy.  As noted, VA received the Veteran's application to reopen the claim in July 2010.  (07/16/2010 VBMS-VA-21-4138)

New and Material Evidence 

The applicable law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Discussion

The evidence added to the record since the November 1998 Board decision includes the Veteran's outpatient records and VA examination reports.  The JMR reflects that the parties agreed that the Board provided an inadequate reasons and bases for the February 2016 decision that determined that the evidence received since the November 1998 Board decision was cumulative.  Specifically, the 1998 Board found that the medical diagnosis rendered at the January 2011 VA fee-basis examination was merely cumulative.

The January 2011 VA examination report reflects that, after reviewing the file and examining the Veteran, the examiner changed the diagnosis of record to bilateral nerve neuralgia secondary to injury of L5-S1 and noted that the diagnosis was a new and separate one.  The prior diagnosis of record was sciatic nerve neuralgia on the left secondary to L5-S1 nerve group.  This will be discussed in further detail later in this decision.

For reopening, purposes, when considered in light of the Shade low threshold, and the immunity from testing for weight, the Board finds that the evidence of the new diagnosis in 2011 triggered additional assistance and raised a reasonable possibility of proving the claim, thereby constituting new and material evidence.  Hence, the claim is reopened.  38 C.F.R. § 3.156.

As noted in the discussion of the assistance rendered to the Veteran, the RO fully developed the claim, to include affording the Veteran two examinations.  Further, although the February 2011 rating decision notes that the claim was not reopened, the January 2013 Statement of the Case (SOC) reflects that the decision review officer reopened the claim and denied it the merits as VA treatment records and 2011 and 2012 VA examination reports were discussed.  (01/02/2013 VBMS-Statement of the Case, pp. 25-26)  Hence, the Board discerns no due process basis that precludes a decision on the merits.  See Gardner v. Shinseki, 22 Vet. App. 415, 418 n 2 (2009) (stating that a Federal Circuit case calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).  

Discussion of the Merits

The January 2011 examination report (01/03/2011 VBMS-VA Examination) reflects that the Veteran reported his symptoms essentially as he has reported them over the years.  Along these lines, physical examination revealed that the sensory function of the RLE was decreased.  There were no other abnormalities noted for the RLE.  Id. p. 2.  As noted earlier, the examiner changed the diagnosis of record, sciatic nerve neuralgia on the left secondary to injury to L5-S1 nerve group, to bilateral nerve neuralgia secondary to injury of L5 -S1, and noted that it was a new and separate diagnosis, and that it was from a back injury.  Id.  The examiner offered no rationale or explanation for either the change in the diagnosis or the suggested opinion that the etiology for the change was a back injury.  See 38 C.F.R. § 4.13 (regarding the effect of change of diagnosis, it states that aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted). 

As part of the assistance rendered the Veteran on his appeal of the February 2011 rating decision, the RO arranged an examination.  The examiner was specifically asked to opine whether there was at least a 50-percent probability that the RLE pathology was due to the December 1990 VA surgery, or due to or aggravated by the service-connected LLE disability.

The November 2012 VA examination report (11/13/2012 VBMS-VA Examination) reflects a diagnosis of bilateral neuropathy of the lower extremities.  It also reflects that the Veteran reported personal history not previously noted at any of the other prior examinations throughout the history of this claim.  He reported that he had drank alcohol from age 15, and that he had drank heavily for 10 years, having decreased his consumption around February 11, 1980, with no drinking until 1997 when he resumed drinking.  He reported that he stopped drinking beer 5 months ago, and that he currently drank 2 to 10 wine coolers a month.  Id. at 2. 

The examination report reflects that the examiner conducted a detailed review of the claims file and considered the Veteran's reported history and objective findings on clinical examination.  The examiner opined that it was not at least as likely as not that the RLE neuropathy is due to the December 1990 surgery but most likely is due to the Veteran's alcohol abuse.  In light of that fact, the examiner opined further that the RLE neuropathy is not caused or aggravated by the service-connected LLE.  The examiner noted that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

As part of the rationale for her opinion the examiner noted that the EMG findings, history, and physical examination are more consistent with alcohol related neuropathy and not consistent with an L5-Sl distribution.  The 2012 examiner was clear that the examination did not show a dermatomal distribution consistent with an L5-S1 deficit; and, that the bilateral progression of the lower extremity complaints was more consistent with alcohol neuropathy and less consistent with L5-S1 nerve conditions.  The examiner noted numerous medical treatises and studies that supported her findings and conclusions.

The examiner reviewed the claims file, considered the Veteran's lay reported history and-contrary to the examiner at the January 2011 examination, provided a clear rationale for her findings and opinions.  The examiner also relied on diagnostic studies and medical treatises to support the opinion.  Hence, as noted earlier, the Board rejects any assertions that the examination and opinion are inadequate, and finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above, the Board finds the preponderance of the evidence is against the claim under both 38 U.S.C.A. § 1151 and on a secondary basis.  38 C.F.R. §§ 3.310, 3.361.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

New and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to the December 1990 low back surgery; the appeal is granted to that extent only.

Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the RLE due to the December 1990 low back surgery is denied.

Entitlement to service connection for neuropathy of the RLE on a secondary basis is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


